Atkinson, J.
(After stating the foregoing facts).
1. One ground of the motion for new trial is based upon the contention that “the cause of action that W. E. Saunders had against the defendants, if he had any, grew out of acts that took place subsequent to and long after the said notes had been executed and indorsed and discounted, and what right, if any, the said Saunders had against these defendants could not be maintained in the present action to declare the liability of indorsers; for such rights, if any existed, would have to be adjudicated in suit brought against Thad Adams and John A. Carlton in tort.” This ground is without merit. The defendants did not demur to the equitable plea of Saunders, which distinctly sets forth the equitable grounds upon which he relied to recover. Besides this, there is evidence to show that Carlton was not a mere accommodation party. It is true that the money had been paid over by the National Bank to Adams before Charlton indorsed the note; but there is sufficient evidence to authorize the jury to find that at the time the note was discounted Adams, who was Carlton’s partner, stated to the bank that he would ask Carlton also to indorse it, and upon this statement made to the bank, that he would ask Carlton to indorse the notes, Erwin, acting for the bank, agreed to discount the notes, or as Adams states in his own language: “in other words, Mr. Carlton was satisfactory to him [Erwin, for the bank]. On that date I had my bank book fixed up, and the deposit from the discount of the notes placed to my credit.” There was evidence from which the jury were authorized to find that the proceeds of the note discounted were not used for the Adams-OlüT Companjq as Adams and Oliff understood it should be, but were used for the Carlton Supply Company, a partnership composed of *670Carlton and Adams. OlifE testified positively that Adams admitted this to him; and the jury were authorized to believe OlifE as against Adams, and they were not compelled to disbelieve OlifE merely because' he had made an untrue statement to a certain mercantile agency. Whether his evidence satisfactorily explains this statement was a question for the .jury. Besides, this testimony was not without corroborating circumstances. The fact that Carlton indorsed the paper was one circumstance strengthening the theory that the proceeds of the note were used for the Carlton Supply Company. Carlton explains why this was done; but the jury, under all the evidence, were not compelled to accept Carlton’s statement. The jury were authorized to find that Carlton was not a mere accommodation party.
2-4. Headnotes 2, 3, and 4, read in connection with the statement of facts, sufficiently deal with the other questions raised by the motion for new trial.

Judgment affirmed.


All the -Justices concur.